DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mochizuki et al. (US 2016/0320747).

Regarding claim 1, Mochizuki et al. discloses an image forming apparatus (element 100, Fig. 1) for forming an image on a recording medium (element S, Fig. 1), the image forming apparatus comprising: a rotatable image bearing member (element 1, Fig. 1); an exposure portion (element 3, Fig. 1) that forms an electrostatic latent image on a surface of the image bearing member by exposing the image bearing member; a rotatable developer carrying member (element 41, Fig. 2) that carries a developer, forms a developing portion in contact with the image bearing member, and forms a developer image on the surface of the image bearing member by supplying the developer to the electrostatic latent image formed on the surface of the image bearing member in the developing portion; and a controller (element 101, Fig. 3) that controls driving of the image bearing member and the developer carrying member, wherein, after performing an image forming operation, the controller controls to perform a rotation operation of rotating the image bearing member after rotation of the developer carrying member is stopped in a state in which a region of the image bearing member exposed by the exposure portion and the developer carrying member are in contact with each other in the developing portion (see par. [0011]).
Regarding claim 2, Mochizuki et al. discloses an image forming apparatus, further comprising: a charging member (element 2, Fig. 2) that charges a surface of the image bearing member; a charging voltage application portion (element V1, Fig. 2) that applies a charging voltage to the charging member; and a developing voltage application portion (element V2, Fig. 2) that applies a developing voltage to the developer carrying member, wherein the surface of the image bearing member is charged by the charging member to which the charging voltage is applied, and the developing voltage is applied to the developer carrying member, and during the rotation operation, the controller performs the rotation operation in a state in which processing for exposing the image bearing member has been performed (see par. [0011]).
Regarding claim 11, Mochizuki et al. discloses an image forming apparatus, wherein the controller controls driving of the image bearing member and the developer carrying member so that every time the number of the image forming operations following implementation of the preceding rotation operation reaches a predetermined threshold, the next rotation operation is implemented (see par. [0105]).
Regarding claim 12, Mochizuki et al. discloses an image forming apparatus, further comprising: an acquisition portion (element 50, Fig. 1) that acquires environment information relating to the image forming apparatus, wherein the controller determines an implementation time of the rotation operation in accordance with the environment information (see par. [0116]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Mochizuki et al. (US 2016/0320747) in view of Nishimura et al. (US 7,447,454).

Regarding claim 3, although Mochizuki et al. does not appear to disclose the width of a part of the image bearing member on which a predetermined surface potential, Nishimura et al. shows that this feature is well known in the art. Nishimura et al. discloses an image forming apparatus (element 1, Fig. 1), wherein, during rotation operation, a width of a part (element D1, Fig. 18) of the image bearing member (element 120, Fig. 18) on which a predetermined surface potential is formed in the rotation direction of the image bearing member is longer than a width of the developing portion (element D2, Fig. 1) in the rotation direction of the image bearing member (see Fig. 18). Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement to yield predictable results, such as, improved image developing. 

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Mochizuki et al. (US 2016/0320747) in view of Applicant’s Admitted Prior Art.

Regarding claims 4 and 5, Mochizuki et al. does not appear to disclose the claimed limitations; however, since the applicant did not traverse the examiner’s assertion of official notice, the examiner is hereby indicating that the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant failed to traverse the examiner’s assertion of official notice. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement to yield predictable results, such as, improving developer supply to the developer carrying member during image formation while reducing power consumption during non-image formation (developer collecting mode).

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Mochizuki et al. (US 2016/0320747) in view of Shigehiro (US 7,593,669).

Regarding claims 6-8, even assuming arguendo, without conceding, that Mochizuki et al. does not disclose rotating the image bearing member by at least one turn or the claimed transfer and collecting processes, Shigehiro shows that this feature is well known in the art. Shigehiro discloses an image forming apparatus, wherein, during the rotation operation, the image bearing member rotates by at least one turn (see Fig. 7 and col. 10, line 47 through col. 11, line 11), further comprising: a transfer member (element 52, Fig. 2) that transfers the developer image formed on the image bearing member onto an intermediate transfer member (element 51, Fig. 2); and a transfer voltage application portion (element S5, Fig. 2) that applies a transfer voltage to the transfer member, wherein, during the rotation operation, the controller controls the transfer voltage application portion so that the transfer voltage is applied to the transfer member at an opposite polarity to a normal polarity of the developer, whereby the developer, having moved from the developer carrying member onto the image bearing member, is transferred onto the intermediate transfer member, further comprising: a collecting member (element 56, Fig. 1) that collects the developer transferred onto the intermediate transfer member, wherein, during the rotation operation, the collecting member collects the developer transferred onto the intermediate transfer member (see Fig. 7 and col. 10, line 47 through col. 11, line 11). Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement to yield predictable results, such as, improving the lifetime of the image forming portion while reducing the contamination and the downtime.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Mochizuki et al. (US 2016/0320747).

Regarding claims 9 and 10, even assuming arguendo, without conceding, that Mochizuki et al. does not disclose a supply member that comes into contact with the developer carrying member so as to supply the developer to a surface of the developer carrying member, wherein the controller controls driving of the developer carrying member so that a part of the surface of the developer carrying member that is positioned in the developing portion at a time of the rotation operation comes into contact with the supply member when the developer carrying member rotates following the rotation operation, further comprising: a regulating member that comes into contact with the developer carrying member so as to regulate a thickness of the developer carried on a surface of the developer carrying member, wherein the controller controls driving of the developer carrying member so that a part of the surface of the developer carrying member that is positioned in the developing portion at a time of the rotation operation comes into contact with the regulating member when the developer carrying member rotates following the rotation operation, the examiner takes official notice that these feature are well known in the art. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement to yield predictable results, such as, improved developer supply and developer regulation operations.

Claims 13-15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mochizuki et al. (US 2016/0320747) in view of Uchino et al. (US 7,672,626).

Regarding claims 13-15, 17, and 18, Mochizuki et al. does not appear to disclose the claimed composition of the developer carrying member. Uchino et al. discloses an image forming apparatus (see Fig. 4), wherein the developer carrying member (element 1, Fig. 1) is an elastic roller in which an elastic layer (element 3, Fig. 1) and a surface layer (element 5, Fig. 1) are formed on a core metal (element 2, Fig. 1), wherein the surface layer is polyurethane resin (see col. 5, lines 11-21), wherein a thickness of the surface layer is at least 5 µm and not more than 15 µm, wherein the elastic layer is a silicone rubber (see col. 5, lines 11-21), wherein a thickness of the elastic layer is at least 0.5 mm and not more than 10.0 mm (see col. 16, lines 6-11). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute art-recognized equivalents known for the same purpose. By utilizing the developer carrying member of Uchino et al. image unevenness can be prevented as taught by Uchino et al. (see Abstract). 

Claims 13, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mochizuki et al. (US 2016/0320747) in view of Matsuda et al. (US 9,086,670).

Regarding claims 13, 17, and 19, Mochizuki et al. does not appear to disclose the claimed composition of the developer carrying member. Matsuda et al. discloses an image forming apparatus (element A, Fig. 1A), wherein the developer carrying member (element 401, Fig. 1B) is an elastic roller in which an elastic layer and a surface layer are formed on a core metal, wherein the elastic layer is a silicone rubber, wherein the developer carrying member has an Asker C hardness of at least 10 and not more than 80 (see col. 9, lines 11-25). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute art-recognized equivalents known for the same purpose. By utilizing the developer carrying member of Matsuda et al. image unevenness can be prevented.

Claims 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mochizuki et al. (US 2016/0320747) in view of Mukai et al. (US 2020/0333726).

Regarding claims 13 and 16, Mochizuki et al. does not appear to disclose the claimed composition of the developer carrying member. Mukai et al. discloses an image forming apparatus (element 100, Fig. 1), wherein the developer carrying member (element 42, Fig. 2A) is an elastic roller in which an elastic layer (element 422, Fig. 2A) and a surface layer (element 423, Fig. 2A) are formed on a core metal (element 421, Fig. 2A), wherein urethane resin particles with an average particle diameter of at least 5 µm and not more than 15 µm are added to the surface layer (see par. [0280]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute art-recognized equivalents known for the same purpose. By utilizing the developer carrying member of Mukai et al. the generation of white spots on the output image is suppressed as taught by Mukai et al. (see par. [0204]).

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot in view of the new grounds of rejection. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON GONZALEZ whose telephone number is (571)270-7914. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER LINDSAY can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/M.G/Examiner, Art Unit 2852                                                                                                                                                                                                        
10/22/2022